DISSENTING OPINION.
Before this court is justified in reversing a judgment or decree of a lower court, two things should affirmatively appear: (1) error in the judgment or decree; and (2) that the appellant was prejudiced thereby.
The second of these elements is here absent, for it is hardly within the realm of probability that had the evidence here excluded been admitted, the jury would have been even remotely influenced thereby in the rendition of its verdict.
The judgment should be affirmed. *Page 572